DETAILED ACTION
This action is in response to the initial filing dated 7/21/2021.  Claims 1-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/21/2021 is acknowledged and has been considered by the examiner.

Drawings
The drawings were received on 7/21/2021.  These drawings are not acceptable.
The drawings are objected to because the figures contain darkened images which may lead to issues of clarity when printing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  
Applicant is advised that should claim 14 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
Applicant is advised that should claim 15 be found allowable, claim 24 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
Applicant is advised that should claim 17 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 6, 7, 10, 13, 15-17 and 24-25 contain the following informalities:  
Claim 6 recites the limitation “said fluid flow path configured for” in line 2.  It appears that this limitation should be “said fluid flow path is configured for”.
Claim 7 recites the limitation “said fluid flow path configured for” in line 2.  It appears that this limitation should be “said fluid flow path is configured for”.
Claim 10 recites the limitation “said variable flow area feature formed” in  line 2.  It appears that this limitation should be “said variable flow area feature is formed”.
Claim 13 recites the limitation “said adjuster shaft configured” in line 2.  It appears that this limitation should be “said adjuster shaft is configured”.
Claim 13 recites the limitation “said adjuster shaft configured” in line 4.  It appears that this limitation should be “said adjuster shaft is configured”.
Claim 15 recites the limitation “a plurality of feature” in lines 2-3.  It appears that this limitation should be “a plurality of features”.
Claim 24 recites the limitation “a plurality of feature” in lines 2-3.  It appears that this limitation should be “a plurality of features”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (US 2723102).
Regarding claim 1, the Mueller reference discloses an adjuster (see figure 1) comprising: an adjuster housing (1); an adjuster shaft (it is considered the combination of element 12 and element 20 constitute an adjuster shaft), said adjuster shaft rotatable within said adjuster housing (rotation of element 20 causes the rotation of the element 12), said adjuster shaft comprising a variable flow area feature (it is considered that the opening 14 and tail port 15 constitute a variable flow area feature), said variable flow area feature formed annularly about a portion of said adjuster shaft (the opening 14 and the tail port 15 are formed annularly about the element 12; see figure 3, figure 4 and figure 5), said variable flow area feature comprising a plurality of different flow area values (it is considered that the flow area value through the element 12 is adjusted as the element 12 is rotated from a full closed position in figure 3 to a partial opened position depicted in figure 4 to a full open position depicted in figure 5 based on the alignment of the opening 14 and the tail port 15 with the port 3) therealong; and a fluid flow path (it is considered that the fluid flow path extends from the port 3 to the port 8 within the housing 1) through said adjuster housing, wherein said fluid flow path includes said variable flow area feature of said adjuster shaft.  
It is considered that the structure of the Mueller reference is capable of performing a damping function on a fluid flow through the adjust device.
In regards to claim 2, the Mueller reference discloses wherein said adjuster shaft configured for a maximum rotation of less than 360 degrees within said adjuster housing (the element 12 is rotated about 120 degrees from the position in figure 3 to the position in figure 5; see col. 2, lines 9-12).  
In regards to claim 3, the Mueller reference discloses wherein said variable flow area feature (considered the opening 14 and the tail port 15) formed annularly about said portion of said adjuster shaft such that a maximum rotation of said adjuster shaft in a first direction (it is considered that the first direction is a counter clockwise direction in the orientation depicted in figure 3) to provides a minimal damper adjustment value (considered the orientation depicted in figure 3).  
In regards to claim 4, the Mueller reference discloses wherein said variable flow area feature (considered the opening 14 and the tail port 15) formed annularly about said portion of said adjuster shaft such that said maximum rotation of said adjuster shaft in a second direction (it is considered that the second direction is a clockwise direction in the orientation depicted in figure 5) opposite said first direction provides a maximum damper adjustment value (considered the orientation depicted in figure 5).  
In regards to claim 5, the Mueller reference discloses wherein said variable flow area feature (considered the opening 14 and the tail port 15) formed annularly about said portion of said adjuster shaft such that less than said maximum rotation of said adjuster shaft in a second direction (it is considered that the second direction is a clockwise direction in the orientation depicted in figure 4) opposite said first direction provides less than a maximum damper adjustment value (considered the orientation depicted in figure 4).  
In regards to claim 6, the Mueller reference discloses wherein said fluid flow path [is] configured for a fluid flow between two components. It is considered that the structure of the device of the Mueller reference would be capable of providing a fluid connection between a damper chamber and an external fluid reservoir.
In regards to claim 7, the Mueller reference discloses wherein said fluid flow path [is] configured for a fluid flow between two components. It is considered that the structure of the device of the Mueller reference would be capable of providing a fluid connection between an external fluid reservoir and a damper chamber.
In regards to claims 8 and 9, the Mueller reference discloses wherein the adjuster can be operated at lows speed (based on hand operation of the adjuster shaft) and can ,therefore, be considered a lows speed damping adjuster.
In regards to claim 10, the Mueller reference discloses wherein said variable flow area feature (considered the opening 14 and the tail port 15) [is] formed annularly about a perimeter of said portion of said adjuster shaft (the opening 14 and the tail port 15 extend to and on the perimeter of the element 12 of the adjuster shaft).
In regards to claim 11, the Mueller reference discloses a spring (44) at a base of said adjuster shaft (the spring 44 is located at a base portion 12 of the adjuster shaft).  
In regards to claim 12, the Mueller reference discloses said adjuster shaft vertically moveable within said adjuster housing (the element 20 is movable along a longitudinal axis by pressing the element 20 toward the element 12, which can be considered a vertical direction when the device of claim 1 is rotated 90 degrees counter clockwise from the orientation depicted in figure 1).  
In regards to claim 13, the Mueller reference discloses wherein said adjuster shaft [is] configured in a first vertical location (considered the vertical location in which element 20 is pressed towards the element 12 so that rotation of the element 20 causes the element 12 to rotate; see col. 2, line 67 to col. 3, line 2; which can be considered a vertical direction when the device of claim 1 is rotated 90 degrees counter clockwise from the orientation depicted in figure 1) within said adjuster housing to provide a normal fluid flow configuration and; said adjuster shaft [is] configured in a second vertical location (considered the vertical location in which element 20 is biased away from the element 12 so that element 12 and element 20 are locked from rotation; see col. 2, lines 63-67; which can be considered a vertical direction when the device of claim 1 is rotated 90 degrees counter clockwise from the orientation depicted in figure 1), different than said first vertical location, within said adjuster housing to provide a lockout fluid flow configuration.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-16 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US 2723102) in view of Margrave (US 2438672).
Regarding claim 14, the Mueller reference discloses an adjuster (see figure 1) comprising: an adjuster housing (1); an adjuster shaft (considered the combination of element 12 and element 20 constitute an adjuster shaft), said adjuster shaft rotatable within said adjuster housing (rotation of element 20 causes the rotation of the element 12), said adjuster shaft configured for a maximum rotation of less than 360 degrees (the element 12 is rotated about 120 degrees from the position in figure 3 to the position in figure 5; see col. 2, lines 9-12) within said adjuster housing, said adjuster shaft comprising a variable flow area feature (it is considered that the opening 14 and tail port 15 constitute a variable flow area feature), said variable flow area feature formed annularly about a portion of said adjuster shaft (the opening 14 and the tail port 15 are formed annularly about the element 12; see figure 3, figure 4 and figure 5), said variable flow area feature comprising a plurality of different flow area values (it is considered that the flow area value through the element 12 is adjusted as the element 12 is rotated from a full closed position in figure 3 to a partial opened position depicted in figure 4 to a full open position depicted in figure 5 based on the alignment of the opening 14 and the tail port 15 with the port 3) therealong; a fluid flow path (it is considered that the fluid flow path extends from the port 3 to the port 8 within the housing 1) through said adjuster housing, wherein said fluid flow path includes said variable flow area feature of said adjuster shaft.
It is considered that the structure of the Mueller reference is capable of performing a damping function on a fluid flow through the adjust device.
The Mueller reference does not expressly disclose an adjuster knob configured to rotatably couple about said adjuster housing, said adjuster knob comprising: an adjuster shaft interface on a first side of an interior wall, said adjuster shaft interface to interact with a portion of said adjuster shaft, such that a rotation of said adjuster knob causes a related rotation of said adjuster shaft.  
However, the Margrave reference teaches a valve assembly having a shaft (14) and an adjuster knob (considered the combination of 21 and 19) configured to rotatably couple about said adjuster housing (the elements 21 and 19 are coupled to the shaft 14 about the side (the upper side of the housing components 15 and 5 in the orientation depicted in figure 1) of a housing (considered the combination of 15 and 5), said adjuster knob comprising: an adjuster shaft interface (it is considered that rotor element 19 constitutes the adjuster shaft interface) on a first side of an interior wall, said adjuster shaft interface to interact with a portion of said adjuster shaft, such that a rotation of said adjuster knob causes a related rotation of said adjuster shaft (see col. 2, lines 16-35) in order to provide a desired indexing for the rotation of the shaft (col. 2, line 36 to col. 4, line 12).  
The substitution of one known element (the adjuster knob that is coupled to the adjuster shaft as shown in Margrave) for another (the actuator to be secured to the adjuster shaft of the Mueller reference) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the adjuster knob shown in Margrave would have yielded predictable results, namely, an adjuster knob that includes an indexing arrangement along with an increased surface area for a user to grip (Margrave: yoke 21).
In regards to claim 15, the combination of the Mueller reference and the Margrave reference discloses wherein said adjuster knob (Margrave: considered the combination of 19 and 21) further comprises: a ball interface (Margrave: 30) on a second side of said interior wall, said ball interface comprising a plurality of feature[s] (Margrave: two grooves 30 are depicted in figure 3), each feature of said plurality of features to provide a stop location (Margrave: col. 3, lines 8-12); an exterior wall (Margrave: considered the outer circumferential wall of the element 19); and a tab (Margrave: the surface 22 constitutes a tab on the circumference of the exterior wall) about a circumference of a bottom of said exterior wall.  
In regards to claim 16, the combination of the Mueller reference and the Margrave reference discloses a plurality of cross holes (Margrave: openings 17) formed in said adjuster housing.  
In regards to claim 18, the combination of the Mueller reference and the Margrave reference discloses wherein a hard stop detent (Margrave: 24) formed in said adjuster housing; and a rotational groove (Margrave: 22) formed annularly about less than a complete revolution of an underside of said adjuster knob (Margrave: the groove 22 is formed on the rotor 19), wherein said adjuster knob is installed on said adjuster housing in an orientation such that a first end of said rotational groove will encounter said hard stop detent at a maximum first direction rotational position of said adjuster shaft and a second end of said rotational groove will encounter said hard stop detent at a maximum second direction rotational position of said adjuster shaft (Margrave: see col. 2, lines 36-51).  
In regards to 19, the combination of the Mueller reference and the Margrave reference does not expressly disclose a hard stop detent formed in an underside of said adjuster knob; and a rotational groove formed annularly about less than a complete revolution about said adjuster housing, wherein said adjuster knob is installed on said adjuster housing in an orientation such that a first end of said rotational groove will encounter said hard stop detent at a maximum first direction rotational position of said adjuster shaft and a second end of said rotational groove will encounter said hard stop detent at a maximum second direction rotational position of said adjuster shaft.  
However, the Margrave reference teaches a hard stop detent (Margrave: 24) formed in said adjuster housing; and a rotational groove (Margrave: 22) formed annularly about less than a complete revolution of an underside of said adjuster knob (Margrave: the groove 22 is formed on the rotor 19), wherein said adjuster knob is installed on said adjuster housing in an orientation such that a first end of said rotational groove will encounter said hard stop detent at a maximum first direction rotational position of said adjuster shaft and a second end of said rotational groove will encounter said hard stop detent at a maximum second direction rotational position of said adjuster shaft (Margrave: see col. 2, lines 36-51).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the hard stop detent in an underside of the adjuster knob and a rotational groove formed annularly about less than a complete revolution about said adjuster housing instead of the hard stop detent being formed in the adjuster housing and the rotational groove being formed annularly about less than a complete revolution of an underside of said adjuster knob as taught by the Margrave reference, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding claim 20, the Mueller reference discloses an adjuster (see figure 1) comprising: an adjuster housing (1); an adjuster shaft (considered the combination of element 12 and element 20 constitute an adjuster shaft), said adjuster shaft rotatable within said adjuster housing (rotation of element 20 causes the rotation of the element 12), said adjuster shaft configured for a maximum rotation of less than 360 degrees (the element 12 is rotated about 120 degrees from the position in figure 3 to the position in figure 5; see col. 2, lines 9-12) within said adjuster housing, said adjuster shaft comprising a variable flow area feature (it is considered that the opening 14 and tail port 15 constitute a variable flow area feature), said variable flow area feature formed annularly about a portion of said adjuster shaft (the opening 14 and the tail port 15 are formed annularly about the element 12; see figure 3, figure 4 and figure 5), said variable flow area feature comprising a plurality of different flow area values (it is considered that the flow area value through the element 12 is adjusted as the element 12 is rotated from a full closed position in figure 3 to a partial opened position depicted in figure 4 to a full open position depicted in figure 5 based on the alignment of the opening 14 and the tail port 15 with the port 3) therealong; a fluid flow path (it is considered that the fluid flow path extends from the port 3 to the port 8 within the housing 1) through said adjuster housing, wherein said fluid flow path includes said variable flow area feature of said adjuster shaft.
It is considered that the structure of the Mueller reference is capable of performing a damping function on a fluid flow through the adjust device.
The Mueller reference does not expressly disclose an adjuster knob configured to rotatably couple about said adjuster housing, said adjuster knob comprising: an adjuster shaft interface on a first side of an interior wall, said adjuster shaft interface to interact with a portion of said adjuster shaft, such that a rotation of said adjuster knob causes a related rotation of said adjuster shaft.  
However, the Margrave reference teaches a valve assembly having a shaft (14) and an adjuster knob (considered the combination of 21 and 19) configured to rotatably couple about said adjuster housing (the elements 21 and 19 are coupled to the shaft 14 about the side (the upper side of the housing components 15 and 5 in the orientation depicted in figure 1) of a housing (considered the combination of 15 and 5), said adjuster knob comprising: an adjuster shaft interface (it is considered that rotor element 19 constitutes the adjuster shaft interface) on a first side of an interior wall, said adjuster shaft interface to interact with a portion of said adjuster shaft, such that a rotation of said adjuster knob causes a related rotation of said adjuster shaft (see col. 2, lines 16-35) in order to provide a desired indexing for the rotation of the shaft (col. 2, line 36 to col. 4, line 12).  
The substitution of one known element (the adjuster knob that is coupled to the adjuster shaft as shown in Margrave) for another (the actuator to be secured to the adjuster shaft of the Mueller reference) would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art since the substitution of the adjuster knob shown in Margrave would have yielded predictable results, namely, an adjuster knob that includes an indexing arrangement along with an increased surface area for a user to grip (Margrave: yoke 21).
In regards to claim 21, the combination of the Mueller reference and the Margrave reference discloses said variable flow area feature (Mueller: considered the opening 14 and the tail port 15) formed annularly about said portion of said adjuster shaft such that a maximum rotation of said adjuster shaft in a first direction (Mueller: it is considered that the first direction is a counter clockwise direction in the orientation depicted in figure 3) provides a minimal damper adjustment value (Mueller: considered the orientation depicted in figure 3), and said maximum rotation of said adjuster shaft in a second direction (Mueller: it is considered that the second direction is a clockwise direction in the orientation depicted in figure 5) opposite said first direction provides a maximum damper adjustment value (Mueller: considered the orientation depicted in figure 5).
In regards to claim 22, the combination of the Mueller reference and the Margrave reference discloses said variable flow area feature (Mueller: considered the opening 14 and the tail port 15) formed annularly about said portion of said adjuster shaft such that less than said maximum rotation of said adjuster shaft in said second direction (Mueller: it is considered that the second direction is a clockwise direction in the orientation depicted in figure 4) opposite said first direction provides less than said maximum damper adjustment value (Mueller: considered the orientation depicted in figure 4).  
In regards to claim 23, the combination of the Mueller reference and the Margrave reference discloses a spring (Mueller: 44) at a base of said adjuster shaft (Mueller: the spring 44 is located at a base portion 12 of the adjuster shaft) such that said adjuster shaft is vertically moveable within said adjuster housing (Mueller: the element 20 is movable along a longitudinal axis by pressing the element 20 toward the element 12, which can be considered a vertical direction when the device of claim 1 is rotated 90 degrees counter clockwise from the orientation depicted in figure 1); said adjuster shaft configured in a first vertical location (Mueller: considered the vertical location in which element 20 is pressed towards the element 12 so that rotation of the element 20 causes the element 12 to rotate; see col. 2, line 67 to col. 3, line 2; which can be considered a vertical direction when the device of claim 1 is rotated 90 degrees counter clockwise from the orientation depicted in figure 1) within said adjuster housing to provide a normal fluid flow configuration; and said adjuster shaft configured in a second vertical location (Mueller: considered the vertical location in which element 20 is biased away from the element 12 so that element 12 and element 20 are locked from rotation; see col. 2, lines 63-67; which can be considered a vertical direction when the device of claim 1 is rotated 90 degrees counter clockwise from the orientation depicted in figure 1), different than said first vertical location, within said adjuster housing to provide a lockout fluid flow configuration.  
In regards to claim 24, the combination of the Mueller reference and the Margrave reference discloses wherein said adjuster knob (Margrave: considered the combination of 19 and 21) further comprises: a ball interface (Margrave: 30) on a second side of said interior wall, said ball interface comprising a plurality of feature[s] (Margrave: two grooves 30 are depicted in figure 3), each feature of said plurality of features to provide a stop location (Margrave: col. 3, lines 8-12); an exterior wall (Margrave: considered the outer circumferential wall of the element 19); and a tab (Margrave: the surface 22 constitutes a tab on the circumference of the exterior wall) about a circumference of a bottom of said exterior wall.  

Allowable Subject Matter
Claims 17 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 17 and 25, the prior art of record does not disclose or suggest an exterior side of said bottom of said cup is forced against an inner side of said exterior wall between a top of said adjuster knob and said tab in combination with the other limitations of the claim.
The Margrave reference discloses a cup (Margrave: it is considered that the combination of the plug 26 and the portion 28 defines a cup) in at least one of said plurality of cross holes formed in said adjuster housing; a spring (Margrave: 27) in said cup; and a ball (Margrave: 29), wherein said spring is between a bottom (Margrave: at the plug 26) of said cup and said ball, wherein when said adjuster knob is coupled with said adjuster housing, said spring provides a spring force against said ball such that said ball is forced against said ball interface (Margrave: the spring 27 presses the ball 29 toward the groove 30) and said spring provides said spring force against an interior side of said bottom of said cup (Margrave: the spring provides a force on the plug 26).  However, the Margrave reference does not disclose or suggest such that an exterior side of said bottom of said cup is forced against an inner side of said exterior wall between a top of said adjuster knob and said tab.
Additionally, applicant is advised that should claim 17 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fox (US 9567029), Coaplen et al. (US 20180216692), Murphy (US 20160069415) , Fox (US 20080116622) disclose various suspension assemblies that include valve assemblies to permit adjustment of the suspension assembly.  Fukano et al. (US 8353498), Golan et al. (US 7559339), Ambrosi (US 4850567), Fabbish (US 3949966), Mack (US 3910308), Mueller (US 2510514) and Hartley (US 2493966) disclose various valve assemblies that include at least one ball, at least one spring and at least one cap wherein the at least one ball interacts with a groove during rotation of a stem.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753